Citation Nr: 1820067	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for shell fragment wound, left arm ("left arm disorder").

2.  Entitlement to service connection for shell fragment wound, left arm ("left arm disorder").

3.  Entitlement to service connection for skin disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from an April 2012 rating decision and a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

These claims have two different procedural histories that will be summarized below.  

The Veteran was first denied service connection for left arm shell fragment wound in a June 1993 rating decision.  He filed a timely notice of disagreement, but did not file a substantive appeal.  The petition to reopen the claim was filed May 2012 and denied in a February 2013 rating decision.

The RO denied service connection for a skin disorder in an April 2012 rating decision.  The Veteran filed a Statement in Support of Claim in May 2012.  This is substantively treated as a notice of disagreement to the April 2012 rating decision.  The RO issued another rating decision in February 2013, again denying the claim.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a November 2017 Travel Board hearing.  A transcript of that hearing has been associated with the file.  

The Board notes that the record indicates a diagnosis of basal cell carcinoma (right lip lesion).  The Veteran is not service connected for this disability and as the VLJ stated during the hearing, this claim would need to filed, if in fact, the Veteran sought benefits for this disability.  Therefore, should the Veteran wish to file a new service connection claim he should do so on the required form (i.e., VA Form 21-526), which is available online at https://www.ebenefits.va.gov/ebenefits/ and at the local RO.

The issue of left arm disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 1993 rating decision that denied service connection for left arm disorder was final.  

2.  The evidence received since June 1993 is not cumulative or redundant, and raises a reasonable possibility of substantiating the service connection claim for left arm disorder. 

3.  The Veteran's skin disorder, including diagnoses to include dermatitis or eczema, tinea pedis, and tinea corporis, are related to an event, injury, or disease in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for left arm disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for skin disorder have been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The RO denied service connection for left arm disorder in a June 1993 rating decision.  This decision became final in September 1996.  The evidence submitted after June 1993, including a telegram submitted October 2014, a May 2015 VA examination, September and October 2015 VA medical treatment notes, and the transcript from the November 2017 Board hearing, relates to unestablished facts necessary to substantiate this service connection claim.  Therefore, the Board finds that this claim should be reopened.  

Duties to Notify and Assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

There is competent and credible medical evidence of record to indicate skin disorder diagnoses to include dermatitis or eczema, tinea pedis, and tinea corporis. 

The Veteran provided credible testimony that he experienced rashes on his legs as a result of being in the jungle while serving in Vietnam.  He provided competent, credible testimony that he first experienced symptoms of a skin disorder after having open wounds exposed to the fungus, bacteria and leeches in the jungle, and that his symptoms have continued since.  He stated that he has continuously received treatment for his skin disorder, testifying that he is on medication and if he fails to apply the prescribed ointment to his skin it will crack and bleed.  
 
On review of the evidence for record, the Board finds that the Veteran's skin disorder is shown to be caused by in service events.  In other words, service connection for a skin disorder is warranted.  

The Board notes that there is one VA medical opinion of record, dated January 2013-which fails to provide clear rationale.  Therefore, little probative value will be placed on this opinion. 

There are several VA medical notes of record that indicate complaints of and treatment for skin disorder, with a medical record dating years prior to the Veteran's filing of the petition.  

The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding rashes appearing on his body.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 
The Veteran has competently and credibly indicated that he has experienced a skin disorder during and since service. 

Although the January 2013 VA examiner opined that there is no connection between the Veteran's skin disorder and his military service, the Board finds that the other evidence of record including VA medical treatment records and the Veteran's credible, competent testimony outweigh the 2013 negative VA opinion.  

In sum, the preponderance of the evidence shows that the Veteran's skin disorder is related to in-service events.  Service connection is warranted.  

ORDER

The petition to reopen the claim of entitlement to service connection for left arm disorder is granted.

Service connection for skin disorder is granted.  


REMAND

The Veteran was afforded a VA examination in May 2015.  The VA examiner opined that the Veteran's left arm disorder is not related to service, but then stated that there was no evidence of a current disorder.  The examiner's opinion appears to have relied on the lack of the award of the Purple Heart and his assessment that the Veteran is a poor historian.  Because it is unclear whether the Veteran has any left arm pathology, the Board finds that a new examination is warranted.  

During the November 2017 hearing the Veteran provided credible testimony stating that the left arm disorder symptoms had its onset in service and that he continues to experience them.  He described the in-service event that preceded the onset of his symptoms, specifically being wounded in Vietnam-sustaining fragment wounds to his left arm.  Upon review of the record, the Board finds that the VA examiner failed to consider relevant service treatment records, to include evidence confirming an in-service injury and the award of the Purple Heart.  

Finally, any outstanding records should be identified and obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records documenting treatment for left arm disorder.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner, preferably an examiner other than the one who performed the examination in May 2015, to determine the current nature and etiology of the claimed left arm disorder.  The claims file must be made available to the examiner for review, and the examiner should note that it has been reviewed in full.  

The examiner should elicit from the Veteran a complete history of his claimed left arm disorder.  Any tests or studies deemed necessary should be conducted.   The examiner is asked to determine if the Veteran has any current disorder of the left arm.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

For any established left arm disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any such disorder had its onset in service; or is otherwise related to service, to include being wounded in June 1967 while in service.

Review of the entire file is required; however, attention is invited to the following:

August 1967 Western Union Telegram indicating injury sustained to the left arm (VBMS, document labeled Third Party Correspondence, receipt date October 28, 2014, page 1 of 1).  

Correction to DD Form 214 indicating the award of the Purple Heart (VBMS, document labeled DD 215 Corrected DD Form 214 Certificate of Release or Discharge from Active Duty, receipt date November 10, 2014, page 1 of 2).  

A complete rationale for all opinions should be provided.  

3.  After completion of the above and any further development deemed necessary by the AOJ, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


